          Case 3:20-cv-01858-EMC Document 27 Filed 06/01/20 Page 1 of 2



 1   David P. Enzminger (SBN: 137065)
     denzminger@winston.com
 2   Louis L. Campbell (SBN: 221282)
     llcampbell@winston.com
 3   James C. Lin (SBN: 271673)
     jalin@winston.com
 4   WINSTON & STRAWN LLP
     275 Middlefield Rd., Suite 205
 5   Menlo Park, CA 94025
     Telephone:    (650) 858-6500
 6   Facsimile:    (650) 858-6550
 7   Krishnan Padmanabhan (SB: 254220)
     kpadmanabhan@winston.com
 8   WINSTON & STRAWN LLP
     200 Park Avenue
 9   New York, NY 10166
     Telephone:   (212) 294-6700
10   Facsimile:   (212) 294-4700
11   Attorneys for Plaintiff
     CISCO SYSTEMS, INC.
12

13
                                 UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
                                    SAN FRANCISCO DIVISION
16

17    CISCO SYSTEMS, INC.                    Case No. 20-cv-01858-EMC
18                 Plaintiff,                PLAINTIFF’S OPPOSITION TO
                                             DEFENDANT’S MOTION TO DISMISS
19          vs.                              PLAINTIFF’S COMPLAINT OR, IN THE
                                             ALTERNATIVE, FOR A MORE DEFINITE
20    CAPELLA PHOTONICS, INC.                STATEMENT
21                 Defendant.
                                             Date: July 2, 2020
22                                           Time: 1:30 p.m.
                                             Place: Courtroom 5, 17th floor
23

24

25

26

27

28

                                                            CISCO’S OPPOSITION TO MOTION TO DISMISS
                                                                         CASE NO. 20-CV-01858-EMC
          Case 3:20-cv-01858-EMC Document 27 Filed 06/01/20 Page 2 of 2



 1          Defendant Capella Photonics, Inc. (“Capella”) filed a motion to dismiss the Complaint of
 2   Plaintiff Cisco System, Inc. (“Cisco”) seeking declaratory judgment that Cisco does not infringe
 3   U.S. Patent Nos. RE 47,905 and RE 47,906. While Cisco disagrees with Capella’s reading of the
 4   relevant case law and the need for more detail in the complaint, to avoid unnecessary motion
 5   practice, Cisco has today filed a First Amended Complaint (“FAC”) pursuant to Fed. R. Civ. P.
 6   15(a)(1)(B). Cisco’s FAC addresses the alleged deficiencies discussed in Capella’s motion to
 7   dismiss, and therefore moots that motion.
 8          It is “well-established” in the Ninth Circuit that an original complaint must be “treated
 9   thereafter as non-existent” upon the timely filing of an amended complaint. Ramirez v. County of
10   San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). In turn, motions targeting an original
11   complaint are moot upon the filing of an amended complaint. See id. (“Because the Defendants’
12   motion to dismiss targeted the Plaintiff’s First Amended Complaint, which was no longer in effect,
13   we conclude that the motion to dismiss should have been deemed moot ….”).
14          Accordingly, Cisco respectfully requests that this Court dismiss as moot Capella’s motion to
15   dismiss.
16

17   Dated: June 1, 2020                          WINSTON & STRAWN LLP
18
                                                  By: /s/ K. Padmanabhan
19                                                    David Enzminger
                                                      Krishnan Padmanabhan
20                                                    Louis Campbell
21
                                                        Attorneys for Plaintiff
22                                                      CISCO SYSTEMS, INC.
23

24

25

26

27

28
                                                       1
                                                                      CISCO’S OPPOSITION TO MOTION TO DISMISS
                                                                                   CASE NO. 20-CV-01858-EMC
